Filed 6/21/22 P. v. Harper CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                   B315199

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. TA151208)
           v.

 DEANDRE HARPER,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County, Lynn D. Olson, Judge. Dismissed.
     Rachael A. Robinson, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                             ____________________________
       In this appeal from a judgment following a probation
violation hearing, appellate counsel has filed a brief pursuant
to People v. Wende (1979) 25 Cal.3d 436 (Wende), indicating that
counsel has not been able to identify any arguable issues on
appeal. This appeal is not subject to Wende review because it
is not an appeal from the judgment of conviction. (People v.
Cole (2020) 52 Cal.App.5th 1023, 1034, review granted Oct. 14,
2020, S264278.) We therefore dismiss the appeal. (See People v.
Blanchard (2019) 43 Cal.App.5th 1020, 1026.)

                        BACKGROUND
       On July 20, 2020, defendant Deandre Harper pleaded
no contest to a charge of burglary under Penal Code section 459.
The trial court sentenced him to 11 years, suspended execution of
sentence, and placed him on formal probation for five years. One
condition of that probation was to “obey all laws . . . .”
       Less than a year later, on June 22, 2021, defendant was
arrested for willful infliction of corporal injury (Pen. Code,
§ 273.5, subd. (a)) and criminal threats (id., § 422, subd. (a))
following a domestic violence incident with his girlfriend, C.S.
On July 8, 2021, the trial court revoked defendant’s probation
and issued a bench warrant. Defendant appeared on July 13,
2021.
       The trial court held a parole violation hearing on
August 10, 2021. The People called C.S. as a witness. C.S.
testified that at the time of the domestic violence incident she
had been dating defendant for about three years. On the night in
question, she and defendant were arguing about her suspicions
that he was cheating on her. Defendant slapped and punched her
in the face multiple times. When she fell to the floor, he kicked
her in the head and stomach. He screamed at her to get out of



                                  2
the house and dragged her by her feet. He said if she did not
leave he would hurt or kill her. He also choked her with both
hands and bit her on the arm. The People offered photographs
showing C.S.’s bruised face.
       Defendant chose not to testify. Defense counsel argued
that C.S. lacked credibility, and that her testimony suggested she
was physically assaulting defendant as well. Counsel requested
that if the court found a parole violation, that it impose a
reasonable county jail sentence and reinstate probation while
defendant fought the domestic violence charges against him.
       The trial court found that defendant had violated his
probation, and that C.S.’s testimony was credible. The trial court
also noted “the viciousness of the assault.” The court stated its
inclination to impose the 11-year sentence previously suspended,
but granted the defense more time to prepare for sentencing.
       At the sentencing hearing, held September 17, 2021,
defense counsel argued that defendant was on the path to
becoming a productive citizen, and had a job offer. Defense
counsel offered letters in defendant’s favor. Defendant’s mother
also made a statement. She said C.S.’s relationship with her son
was toxic, and C.S. had injured defendant several times,
including during the incident for which he was arrested.
Defendant’s mother disputed that C.S. was afraid of defendant,
because C.S. contacted defendant afterwards. Defendant’s
mother said he was a good father to his daughter, and had no
prior acts of domestic violence.
       Following the mother’s statement, defense counsel again
requested a reasonable jail sentence and reinstatement of
probation, along with an order that defendant attend counseling.




                                   3
       The trial court stated that it “respect[ed]” the mother’s
statement, and acknowledged the letters in defendant’s favor.
The court found, however, that defendant had agreed to the
terms of his plea, and had violated those terms less than a year
after entering that plea. The court sentenced him to the
previously imposed but suspended 11 years in state prison, minus
credits.
       Defendant timely appealed from the ensuing judgment. As
noted, appellate counsel filed a brief identifying no issue on
appeal. This court provided defendant an opportunity to file a
supplemental brief, and defendant filed no such brief.

                          DISCUSSION
       Wende review “protect[s] the federal constitutional right to
the effective assistance of counsel in a direct appeal from a
criminal conviction.” (People v. Freeman (2021) 61 Cal.App.5th
126, 134.) Wende review is not required “for appeals other than a
criminal defendant’s first appeal of right because, beyond that
appeal, there is no right to the effective assistance of counsel.”
(People v. Cole, supra, 52 Cal.App.5th at p. 1034, review granted.)
“Revocation proceedings are ‘constitutionally distinct’ from
criminal prosecutions. [Citation.] Parole and probation
revocation proceedings ‘in and of themselves, do not concern guilt
of any criminal charges, or risk any increase in the maximum
terms of confinement to which persons are exposed by virtue of
their underlying convictions.’ [Citation.]” (People v. Freeman,
supra, 61 Cal.App.5th at p. 133.)
       This is not a direct appeal from a criminal conviction.
Because counsel filed a brief identifying no issue and defendant
filed no supplemental brief, we dismiss the appeal as abandoned.
(People v. Cole, supra, 52 Cal.App.5th at p. 1039, review granted.)



                                    4
      Assuming this appeal were subject to Wende review, we
have examined the entire record and are satisfied no arguable
issue exist and appellant’s counsel has fully satisfied counsel’s
responsibilities under Wende. (Smith v. Robbins (2000) 528 U.S.
259, 279–284; Wende, supra, 25 Cal.3d at p. 441; see People v.
Kelly (2006) 40 Cal.4th 106, 123–124.)

                          DISPOSITION
      The appeal is dismissed.
      NOT TO BE PUBLISHED.



                                           BENDIX, Acting P. J.


We concur:




             CHANEY, J.




             MORI, J.*




      * Judge of the Los Angeles County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                    5